Case 1:18-cv-00639-DDD-NRN Document 31 Filed 03/20/19 USDC Colorado Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-00639-WYD-NRN

  REX TREWIN,

  Plaintiff,

  v.

  WIPRO ENTERPRISES LIMITED d/b/a WIPRO LIMITED,
  WIPRO TECHONOLOGIES, and
  WIPRO LIMITED,

  Defendants.

                                    MINUTE ORDER

  Entered by Magistrate Judge N. Reid Neureiter

          This case is before the Court on Plaintiff’s Second Motion for Stay of
  Proceedings Pending Resolution of Equal Employment Opportunity Commission
  Investigation (Dkt. #28). It is hereby ORDERED that a Telephonic Status Conference is
  set for March 26, 2019 at 9:30 a.m. to argue said motion. The parties are directed to
  jointly contact Chambers (303-335-2403) at the scheduled time.

  Date: March 20, 2019
